DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the metal-cyanide complexes" in line 11.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be considered to be recited as “the metal-cyanide complex
Claim 4 recites the limitation "the copper ions" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be considered to be recited as “[[the]] copper ions.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gurbuz et al. (“Biodegradation of cyanide containing effluents by Scenedesmus obliquus”).
  	Per claim 1, Gurbuz et al. teach a process of removal and recovery of metal-cyanide complex from effluents, comprising: 
  	isolating a species of Scenedesmus microalgae via an enrichment culture technique (abstract); and
  	releasing the species of Scenedesmus, after being isolated, in the effluents at predetermined conditions including a predefined pH and a predefined temperature (page 75), wherein the species of Scenedesmus released in the effluents at the predetermined conditions degrades cyanide moiety of a metal-cyanide present in the effluents and releases the metal ions (abstract; Fig. 1; pg. 77),
utilizes the carbon and nitrogen from the cyanide or a metal cyanide complex present in the effluents (abstract; pg. 77),
accumulates a first fraction of metal ions from the solution, and bio-sorbs a second fraction of the metal ions onto the cells of the microalgae thereby resulting in the removal of both the cyanide and the metal from the effluents (abstract; pg. 77).

  	Per claim 4, wherein the cells of the Scenedesmus species of microalgae exhibits both the accumulation and the sorption of [[the]] copper ions (pg. 78; Fig. 4).
 	Per claim 5, wherein the predefined pH is in a range of 4 to 10 (pg. 76; Table).
  	Per claim 6, wherein the predefined temperature is in a range of 25°C to 45°C (pg. 75).
  	Per claim 7, wherein the accumulation of the first fraction of the metal ions from the solution ranges from 60% to 70% (page 77).
  	Per claim 8, wherein the accumulation of the second fraction of metal ions from the solution ranges from 30% to 40% (page 77).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gurbuz et al. in view of Parmar et al. (“Isolation and characterization of cyanide degrading bacterial strains from contaminated soil”)
Per claim 3, Gorbuz et al. do not disclose wherein the isolation of Scenedesmus microalgae via the enrichment culture technique is carried in an alkaline condition.
 	Parmar et al. disclose method wherein an isolation of a metal cyanide degrading species via an enrichment culture technique is carried in an alkaline condition (last paragraph beginning on page 2007 and spanning to page 2008) in order to, for example, select for microbes capable of thriving under conditions anticipated in the wastewater to be treated.
  	Accordingly, it would have readily obvious for the skilled artisan to modify the method of Gurbuz et al. such that it includes disclose wherein the isolation of Scenedesmus species via the enrichment culture technique is carried in an alkaline condition in order to, for example, select for microbes capable of thriving under conditions anticipated in the wastewater to be treated.
  	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gurbuz et al.
Gurbuz et al. do not explicitly disclose wherein the species Scenedesmus is Scenedesmus bijugatus.
It is submitted that it would have been well within the purview of thew skilled artisan to modify the process of Gurbuz et al. such that it includes Scenedesmus bijugatus since it would have been readily obvious for the skilled artisan to utilize a microorganism with the same species in order to determine similar characteristics of contaminant uptake.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gurbuz et al. in view of Rose et al. (US 6,315,904).

  	Rose et al. disclose a process wherein cells of the algae having metal ions are further transferred into an aqueous solution facilitating separation of metal from the cells of the algae (col. 7, lines 60-67 to col. 89, lines 1-3) in order to, for example, in order to reduce metal load in the overall process.
  	Accordingly, it would have been readily obvious for the skilled artisan to modify the process of Gurbuz et al. such that it includes wherein the cells of the microalgae having the metal ions are further transferred into an aqueous solution facilitating separation of the metal from the cells of the microalgae in order to, for example, in order to reduce metal load in the overall process.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165.  The examiner can normally be reached on M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
02/22/21